Title: From Thomas Jefferson to Georgia Legislature, 3 February 1809
From: Jefferson, Thomas
To: Georgia Legislature


                  
                     Feb. 3. 09. 
                  
                  Th: Jefferson presents his respects to the Senators & Representatives of Georgia, and having recieved through their hands the Address of their legislature, he begs leave, through the same channel, to return the answer, which he presumes he has, with propriety, directed to the Governor in the first instance.
                  
                     Th: Jefferson 
                     
                  
                Enclosure
                                    
                     
                        To the Legislature of the State of Georgia 
                        
                        Feb. 3. 1809.
                     
                     
                        The Address which the Legislature of Georgia, the immediate organ of the will of their constituents, has been pleased to present to me, is recieved with that high satisfaction which the approbation of so respectable a state is calculated to inspire during the unexampled contest which has so long afflicted Europe, which has prostrated all the laws which have hitherto been deemed sacred among nations, & have so long constituted the rule of their intercourse, we had vainly hoped that our distance from the scene of carnage, & the invariable justice with which we have conducted ourselves towards all parties, would shield us from it’s baleful effects. but that commerce indispensably necessary for the exchange of the produce of this great agricultural country for the things which we want, increased by a temporary succession to the commerce of other nations, as being ourselves the only Neutrals, has brought us into contact with the lawless belligerents in every sea, & threatens to involve us in the vortex of their contests.   The privations from the want of a vent for our produce have been the unavoidable result of the edicts of the belligerent powers. should the measure adopted in consequence of them, & which meets your approbation, still save the lives & property of our brethren from the insults & rapacity of these powers, it will be a fortunate addition to the other benefits derived from it. on the other hand, should our present embarrasments eventuate in war, I am satisfied that the state of Georgia will zealously emulate her sister states in supporting the government of their choice, & in maintaining the rights & interests of the nation. our soil, our industry, and our numbers, with the bravery which will be engaged in the cause, can never leave us without resources to maintain such a contest.
                     
                     
                        To no events which can concern the future welfare of my country, can I ever become an indifferent spectator. her prosperity will be my joy, her calamities my affliction.
                     
                     
                        Thankful for the indulgence with which my conduct has been viewed by the legislature of Georgia, & for the kind expressions of their good will, I supplicate the favor of heaven towards them & our beloved country.
                     
                     
                        Th: Jefferson
                        
                     
                  
                  
               